Eollktt, J .:
I concur in the result, though I think the opinion states the- rule rather strongly in respect to the non-admissibility of evidence showing the peaceable disposition and conduct of the dog.. The rule is undoubtedly correct as applicable to the facts of this case. But if a question of fact liad arisen as to whether the dog had bitten the plaintiff, or others, or whether the defendant had notice of the ferocious disposition of the dog, then I think evidence of the peaceable disposition and conduct of the dog would have .been admissible. Thus limited, I concur.
Judgment and order reversed, and a new trial ordered, with costs to abide the event.